DETAILED ACTION
Response to Amendment
Notice of Pre-AIA  or AIA  Status
In the present application, filed on or after March 16, 2013, claims 1-12 and 14-20 have been considered and examined under the first inventor to file provisions of the AIA .

Respond to Applicant’s Arguments/Remarks
Applicant’s arguments, see Remarks, filed 08/10/2022, with respect to the rejection(s) of claims 1-20, based solely on the limitations as amended, has been fully considered but are moot because the arguments do not apply to the new combination of references including prior art being used in the current rejection (see below for detail) under new grounds of rejection, necessitated by amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 9-10, 12, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Frisch et al. (Frisch – DE 19727484 A1) in view of Masellie et al. (Masellie – US 2015/0049335 A1) and Cesak (Cesak – US 2006/0102741 A1). The rejections in this instant application are based on the English translation of DE 19727484 A1 publication by computer.

As to claim 1, Frisch discloses a method of determining a status of a liquid spray from a nozzle with a plurality of optical sensors, the method comprising: 
generating, by a first optical sensor (Frisch: FIG. 1 the photodetector 14 and FIG. 5 the photodetectors P1-P3) of the plurality of optical sensors (Frisch: FIG. 5 the laser and associated photodetectors L1-P1, L2-P2, and L3-P3), a first output of directional light substantially orthogonally towards an expected position of a liquid spray (Frisch: FIG. 1 the spray jet 6)  emitted from a nozzle (Frisch: [0019]-[0020], [0027]-[0032],  FIG. 1 the spray nozzle 4, and FIG. 5 : The laser and associated photodetectors are configured such that the light emitted from a laser light beam is incident only on the associated photodetector and does not affect the other photodetectors); 
generating, by a second optical sensor (Frisch: FIG. 1 the photodetector 14 and FIG. 5 the photodetectors P1-P3) of the plurality of optical sensors (Frisch: FIG. 5 the laser and associated photodetectors L1-P1, L2-P2, and L3-P3, a second output of directional light substantially orthogonally towards the expected position of the liquid spray emitted from the nozzle (Frisch: [0019]-[0020], [0027]-[0032],  FIG. 1 the spray nozzle 4, and FIG. 5 : The three laser L1 , L2 , L3 and photodetectors P1 , P2 , P3 are arranged in the corners of an isosceles triangle in such a way that the connecting line between L.1 and P1 or the center line of the light beam 121 intersects the axis of the spray jet 6 and the center lines of the light bundles 122 and 123 each at the same distance from the center line of the light beam 121 touch a surface line of the spray jet 6 , ie touch the spray jet at opposite points. It goes without saying that the jacket of the spray jet is not strictly defined in terms of a sharp transition, but rather the spray intensity in the region of the jacket decreases from a predetermined intensity inside the spray jet to zero outside the spray jet);
comparing the first return signal to the second return signal (Frisch: [0019]-[0020], [0027]-[0032],  FIG. 1 the spray nozzle 4, and FIG. 5: The quotient SA2 / SA1 or SA3 / SA1 provides information about the opening angle of the spray jet. The quotient SA2 / SA3 provides information about the spray jet symmetry. The absolute values of all three evaluation signals also provide information about the intensity or strength of the spray jet. The quotient SA2 / SA1 or SA3 / SA1 provides information about the opening angle of the spray jet. The quotient SA2 / SA3 provides information about the spray jet symmetry. The absolute values ​​of all three evaluation signals also provide information about the intensity or strength of the spray jet); and
determining a status of the liquid spray based on a comparison of the first return signal and the second return signal (Frisch: [0019]-[0020], [0027]-[0032],  FIG. 1 the spray nozzle 4, and FIG. 5: The quotient SA2 / SA1 or SA3 / SA1 provides information about the opening angle of the spray jet. The quotient SA2 / SA3 provides information about the spray jet symmetry. The absolute values of all three evaluation signals also provide information about the intensity or strength of the spray jet. The quotient SA2 / SA1 or SA3 / SA1 provides information about the opening angle of the spray jet. The quotient SA2 / SA3 provides information about the spray jet symmetry. The absolute values ​​of all three evaluation signals also provide information about the intensity or strength of the spray jet).

Frisch does not explicitly disclose the limitations of detecting a reflection of the first output of directional light reflected by the liquid spray at the first optical sensor to generate a return signal; detecting a reflection of the second output of directional light reflected by the liquid spray at the second optical sensor to generate a second return signal; wherein the status of the liquid spray is based on a concentration of liquid forming the liquid spray.

However, it has been known in the art of monitoring features of a substance to implement  the status of the liquid spray is based on a concentration of liquid forming the liquid spray, as suggested by Maselli, which discloses the status of the liquid spray is based on a concentration of liquid forming the liquid spray (Maselli: Abstract, [0013]-0019], [0033]-[0035], [0059]-[0061], and FIG. 1: a method for determining the concentration of a substance in a sample in the presence of an interfering material by means of a sensor arrangement is provided. The method comprises the steps of providing a sensor arrangement according to the previous aspects, activating the first light source and the second light source, receiving the emitted light of said first and second wavelength being transmitted through the sample by means of the sample detector; and determining the concentration of a substance in a sample in the presence of an interfering material from at least one signal corresponding to the received emitted light).
Therefore, in view of teachings by Frisch and Maselli, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the system of Frisch to include the status of the liquid spray is based on a concentration of liquid forming the liquid spray, as suggested by Maselli. The motivation for this is to implement a known alternative method for determining a characteristics of a substance based on sensing information from detectors.

While the combination of Frisch and Maselli discloses a method steps of determining the status of the liquid spray based on a comparison of the first return signal and the second return signal (Frisch: [0019]-[0020], [0027]-[0032],  FIG. 1 the spray nozzle 4, and FIG. 5 and Maselli: Abstract, [0013]-0019], [0033]-[0035], [0059]-[0061], and FIG. 1), the combination of Frisch and Maselli does not explicitly disclose detecting a reflection of the first output of directional light reflected by the liquid spray at the first optical sensor to generate a return signal; and detecting a reflection of the second output of directional light reflected by the liquid spray at the second optical sensor to generate a second return signal.

However, it has been known in the art of monitoring status of liquid spray to implement the method steps of detecting a reflection of the first output of directional light reflected by the liquid spray at the first optical sensor to generate a return signal; and detecting a reflection of the second output of directional light reflected by the liquid spray at the second optical sensor to generate a second return signal, as suggested by Cesak, which discloses the methods steps of detecting a reflection of the first output of directional light reflected by the liquid spray at the first optical sensor to generate a return signal (Cesak: [0019]-[0020], [0022]-[0023], [0026]-[0027], and FIG. 1-5: The light sensor 20 is disposed and oriented such that the light 28 generated by the light emitter 25 is reflected by the surface 30 of the spray 21, and reflected light 29 is directed towards the light detector 26. The detection of the reflected light 29 by the light detector 26 indicates that a flow is present. Based on whether the light detector receives the reflected light, the flow sensor 20 generates a signal 32 indicating whether the presence of a flow is detected); and detecting a reflection of the second output of directional light reflected by the liquid spray at the second optical sensor to generate a second return signal (Cesak: [0019]-[0020], [0022]-[0023], [0026]-[0027], and FIG. 1-5: The light sensor 20 is disposed and oriented such that the light 28 generated by the light emitter 25 is reflected by the surface 30 of the spray 21, and reflected light 29 is directed towards the light detector 26. The detection of the reflected light 29 by the light detector 26 indicates that a flow is present. Based on whether the light detector receives the reflected light, the flow sensor 20 generates a signal 32 indicating whether the presence of a flow is detected).
Therefore, in view of teachings by Frisch, Maselli, and Cesak it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the system of Frisch and Maselli to include the methods steps of detecting a reflection of the first output of directional light reflected by the liquid spray at the first optical sensor to generate a return signal; and detecting a reflection of the second output of directional light reflected by the liquid spray at the second optical sensor to generate a second return signal, as suggested by Cesak. The motivation for this is to implement a known alternative method for determining a characteristics of a substance based on sensing information from detectors.

As to claim 9, Frisch, Maselli and Cesak disclose the limitations of claim 1 further comprising the method of claim 1, wherein the status of the liquid spray is at least one status selected from the group consisting of the liquid spray is present and the liquid spray is absent (Frisch: [0019]-[0020], [0027]-[0032],  FIG. 1 the spray nozzle 4, and FIG. 5-6: The quotient SA2 / SA1 or SA3 / SA1 provides information about the opening angle of the spray jet. The quotient SA2 / SA3 provides information about the spray jet symmetry. The absolute values of all three evaluation signals also provide information about the intensity or strength of the spray jet. The quotient SA2 / SA1 or SA3 / SA1 provides information about the opening angle of the spray jet. The quotient SA2 / SA3 provides information about the spray jet symmetry. The absolute values ​​of all three evaluation signals also provide information about the intensity or strength of the spray jet).

As to claim 10, Frisch, Maselli and Cesak disclose the limitations of claim 1 further comprising the method of claim 1, further comprising: sensing, by a spray sensor that includes the optical sensor, variations in the concentration of the liquid forming the liquid spray; and generating a spray signal indicating an abnormal spray based on the variations in the concentration of the liquid forming the liquid spray (Frisch: [0019]-[0020], [0027]-[0032],  FIG. 1 the spray nozzle 4, and FIG. 5-6: The quotient SA2 / SA1 or SA3 / SA1 provides information about the opening angle of the spray jet. The quotient SA2 / SA3 provides information about the spray jet symmetry. The absolute values of all three evaluation signals also provide information about the intensity or strength of the spray jet. The quotient SA2 / SA1 or SA3 / SA1 provides information about the opening angle of the spray jet. The quotient SA2 / SA3 provides information about the spray jet symmetry. The absolute values ​​of all three evaluation signals also provide information about the intensity or strength of the spray jet and Maselli: Abstract, [0013]-0019], [0033]-[0035], [0059]-[0061], and FIG. 1: a method for determining the concentration of a substance in a sample in the presence of an interfering material by means of a sensor arrangement is provided. The method comprises the steps of providing a sensor arrangement according to the previous aspects, activating the first light source and the second light source, receiving the emitted light of said first and second wavelength being transmitted through the sample by means of the sample detector; and determining the concentration of a substance in a sample in the presence of an interfering material from at least one signal corresponding to the received emitted light). 

As to claim 12, Frisch, Maselli and Cesak disclose the limitations of claim 1 further comprising the method of claim 1, wherein the spray sensor is configured to intermittently activate the plurality of optical sensors (Maselli: Abstract, [0013]-0019], [0033]-[0035], [0059]-[0061], and FIG. 1-2: a method for determining the concentration of a substance in a sample in the presence of an interfering material by means of a sensor arrangement is provided. The method comprises the steps of providing a sensor arrangement according to the previous aspects, activating the first light source and the second light source, receiving the emitted light of said first and second wavelength being transmitted through the sample by means of the sample detector; and determining the concentration of a substance in a sample in the presence of an interfering material from at least one signal corresponding to the received emitted light).

As to claim 14, Frisch, Maselli and Cesak disclose the limitations of claim 1 further comprising the method of claim 1, further comprising: generating a nozzle status based on the comparison of the first return signal and the second return signal (Frisch: [0019]-[0020], [0027]-[0032],  FIG. 1 the spray nozzle 4, and FIG. 5 : The three laser L1 , L2 , L3 and photodetectors P1 , P2 , P3 are arranged in the corners of an isosceles triangle in such a way that the connecting line between L.1 and P1 or the center line of the light beam 121 intersects the axis of the spray jet 6 and the center lines of the light bundles 122 and 123 each at the same distance from the center line of the light beam 121 touch a surface line of the spray jet 6 , ie touch the spray jet at opposite points. It goes without saying that the jacket of the spray jet is not strictly defined in terms of a sharp transition, but rather the spray intensity in the region of the jacket decreases from a predetermined intensity inside the spray jet to zero outside the spray jet);
wherein the nozzle status comprises a nozzle fault when one of the first return signal and the second return signal indicates presence of the liquid spray and the other of the first return signal and the second return signal indicates absence of the liquid spray (Frisch: [0019]-[0020], [0027]-[0032],  FIG. 1 the spray nozzle 4, and FIG. 5-6: The quotient SA2 / SA1 or SA3 / SA1 provides information about the opening angle of the spray jet. The quotient SA2 / SA3 provides information about the spray jet symmetry. The absolute values of all three evaluation signals also provide information about the intensity or strength of the spray jet. The quotient SA2 / SA1 or SA3 / SA1 provides information about the opening angle of the spray jet. The quotient SA2 / SA3 provides information about the spray jet symmetry. The absolute values ​​of all three evaluation signals also provide information about the intensity or strength of the spray jet).

As to claim 16, Frisch, Maselli and Cesak discloses all the spray sensor for monitoring a liquid spray emitted by a spray nozzle limitations as claimed that mirrors the method steps in claim 1; thus, claim 16 is interpreted and thus rejected for the reasons set forth above in the consideration and rejections of claim 1, and the details are as followings: a spray sensor for monitoring a liquid spray emitted by a spray nozzle, the spray sensor comprising:
a plurality of optical sensors (Frisch: FIG. 5 the laser and associated photodetectors L1-P1, L2-P2, and L3-P3) configured to emit (Frisch: [0019]-[0020], [0027]-[0032],  FIG. 1 the spray nozzle 4, and FIG. 5 : The laser and associated photodetectors are configured such that the light emitted from a laser light beam is incident only on the associated photodetector and does not affect the other photodetectors) and receive directional light (Frisch: [0019]-[0020], [0027]-[0032],  FIG. 1 the spray nozzle 4, and FIG. 5 : The three laser L1 , L2 , L3 and photodetectors P1 , P2 , P3 are arranged in the corners of an isosceles triangle in such a way that the connecting line between L.1 and P1 or the center line of the light beam 121 intersects the axis of the spray jet 6 and the center lines of the light bundles 122 and 123 each at the same distance from the center line of the light beam 121 touch a surface line of the spray jet 6 , ie touch the spray jet at opposite points. It goes without saying that the jacket of the spray jet is not strictly defined in terms of a sharp transition, but rather the spray intensity in the region of the jacket decreases from a predetermined intensity inside the spray jet to zero outside the spray jet); and 
a sensor controller operably connected to the plurality of optical sensors (Frisch: FIG. 5 the laser and associated photodetectors L1-P1, L2-P2, and L3-P3), the sensor controller comprising:
control circuitry; and
a memory encoded with instructions that, when executed by the control circuitry, cause: 
a first optical sensor of the plurality of optical sensors to emit a first output of directional light (Frisch: [0019]-[0020], [0027]-[0032],  FIG. 1 the spray nozzle 4, and FIG. 5: The quotient SA2 / SA1 or SA3 / SA1 provides information about the opening angle of the spray jet. The quotient SA2 / SA3 provides information about the spray jet symmetry. The absolute values of all three evaluation signals also provide information about the intensity or strength of the spray jet. The quotient SA2 / SA1 or SA3 / SA1 provides information about the opening angle of the spray jet. The quotient SA2 / SA3 provides information about the spray jet symmetry. The absolute values ​​of all three evaluation signals also provide information about the intensity or strength of the spray jet) substantially orthogonal to the liquid spray (Frisch: [0019]-[0020], [0027]-[0032],  FIG. 1 the spray nozzle 4, and FIG. 5 : The laser and associated photodetectors are configured such that the light emitted from a laser light beam is incident only on the associated photodetector and does not affect the other photodetectors);
a second optical sensor of the plurality of optical sensors to emit a second output of directional light (Frisch: [0019]-[0020], [0027]-[0032],  FIG. 1 the spray nozzle 4, and FIG. 5: The quotient SA2 / SA1 or SA3 / SA1 provides information about the opening angle of the spray jet. The quotient SA2 / SA3 provides information about the spray jet symmetry. The absolute values of all three evaluation signals also provide information about the intensity or strength of the spray jet. The quotient SA2 / SA1 or SA3 / SA1 provides information about the opening angle of the spray jet. The quotient SA2 / SA3 provides information about the spray jet symmetry. The absolute values ​​of all three evaluation signals also provide information about the intensity or strength of the spray jet) substantially orthogonal to the liquid spray (Frisch: [0019]-[0020], [0027]-[0032],  FIG. 1 the spray nozzle 4, and FIG. 5 : The laser and associated photodetectors are configured such that the light emitted from a laser light beam is incident only on the associated photodetector and does not affect the other photodetectors); and 
the sensor controller to determine, based on a comparison of a first return of the first output of directional light reflected by the liquid spray (Cesak: [0019]-[0020], [0022]-[0023], [0026]-[0027], and FIG. 1-5: The light sensor 20 is disposed and oriented such that the light 28 generated by the light emitter 25 is reflected by the surface 30 of the spray 21, and reflected light 29 is directed towards the light detector 26. The detection of the reflected light 29 by the light detector 26 indicates that a flow is present. Based on whether the light detector receives the reflected light, the flow sensor 20 generates a signal 32 indicating whether the presence of a flow is detected) and received by the first optical sensor and a second return of the second output of directional light reflected by the liquid spray (Cesak: [0019]-[0020], [0022]-[0023], [0026]-[0027], and FIG. 1-5: The light sensor 20 is disposed and oriented such that the light 28 generated by the light emitter 25 is reflected by the surface 30 of the spray 21, and reflected light 29 is directed towards the light detector 26. The detection of the reflected light 29 by the light detector 26 indicates that a flow is present. Based on whether the light detector receives the reflected light, the flow sensor 20 generates a signal 32 indicating whether the presence of a flow is detected) and received by the second optical sensor (Frisch: [0019]-[0020], [0027]-[0032],  FIG. 1 the spray nozzle 4, and FIG. 5: The quotient SA2 / SA1 or SA3 / SA1 provides information about the opening angle of the spray jet. The quotient SA2 / SA3 provides information about the spray jet symmetry. The absolute values of all three evaluation signals also provide information about the intensity or strength of the spray jet. The quotient SA2 / SA1 or SA3 / SA1 provides information about the opening angle of the spray jet. The quotient SA2 / SA3 provides information about the spray jet symmetry. The absolute values ​​of all three evaluation signals also provide information about the intensity or strength of the spray jet), a liquid spray status of the liquid spray emitted by the spray nozzle (Frisch: [0019]-[0020], [0027]-[0032],  FIG. 1 the spray nozzle 4, and FIG. 5: The quotient SA2 / SA1 or SA3 / SA1 provides information about the opening angle of the spray jet. The quotient SA2 / SA3 provides information about the spray jet symmetry. The absolute values of all three evaluation signals also provide information about the intensity or strength of the spray jet. The quotient SA2 / SA1 or SA3 / SA1 provides information about the opening angle of the spray jet. The quotient SA2 / SA3 provides information about the spray jet symmetry. The absolute values ​​of all three evaluation signals also provide information about the intensity or strength of the spray jet and Maselli: Abstract, [0013]-0019], [0033]-[0035], [0059]-[0061], and FIG. 1: a method for determining the concentration of a substance in a sample in the presence of an interfering material by means of a sensor arrangement is provided. The method comprises the steps of providing a sensor arrangement according to the previous aspects, activating the first light source and the second light source, receiving the emitted light of said first and second wavelength being transmitted through the sample by means of the sample detector; and determining the concentration of a substance in a sample in the presence of an interfering material from at least one signal corresponding to the received emitted light).

Claims 2-3, 6-7, 11, 15, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Frisch et al. (Frisch – DE 19727484 A1) in view of Masellie t al. (Masellie – US 2015/0049335 A1) and Cesak (Cesak – US 2006/0102741 A1) and further in view of Cantin et al. (Cantin – US 2007/0076202 A1).

As to claim 2, Frisch, Maselli and Cesak disclose the limitations of claim 1 further comprising the method of claim 1, further comprising: generating, by a spray sensor that includes the optical sensor, a spray signal based on the status of the liquid spray (Frisch: [0019]-[0020], [0027]-[0032],  FIG. 1 the spray nozzle 4, and FIG. 5: The quotient SA2 / SA1 or SA3 / SA1 provides information about the opening angle of the spray jet. The quotient SA2 / SA3 provides information about the spray jet symmetry. The absolute values of all three evaluation signals also provide information about the intensity or strength of the spray jet. The quotient SA2 / SA1 or SA3 / SA1 provides information about the opening angle of the spray jet. The quotient SA2 / SA3 provides information about the spray jet symmetry. The absolute values ​​of all three evaluation signals also provide information about the intensity or strength of the spray jet, Maselli: Abstract, [0013]-0019], [0033]-[0035], [0059]-[0061], and FIG. 1: a method for determining the concentration of a substance in a sample in the presence of an interfering material by means of a sensor arrangement is provided. The method comprises the steps of providing a sensor arrangement according to the previous aspects, activating the first light source and the second light source, receiving the emitted light of said first and second wavelength being transmitted through the sample by means of the sample detector; and determining the concentration of a substance in a sample in the presence of an interfering material from at least one signal corresponding to the received emitted light and Cesak: [0019]-[0020], [0022]-[0023], [0026]-[0027], and FIG. 1-5: The light sensor 20 is disposed and oriented such that the light 28 generated by the light emitter 25 is reflected by the surface 30 of the spray 21, and reflected light 29 is directed towards the light detector 26. The detection of the reflected light 29 by the light detector 26 indicates that a flow is present. Based on whether the light detector receives the reflected light, the flow sensor 20 generates a signal 32 indicating whether the presence of a flow is detected).
The combination of Frisch, Maselli and Cesak does not explicitly disclose the limitations of communicating the spray signal to a control module.
However it has been known in the art of nozzle control to implement the method steps of communicating the spray signal to a control module, as suggested by Cantin, which discloses the method steps of communicating the spray signal to a control module (Cantin: Abstract, [0007]-[0008], [0011], [0030]-[0031], FIG. 1 and FIG. 4 the processing unit 62: The processing unit may be embodied by a PC or any other appropriate computer system. In one embodiment of the invention, the processing unit 62 is provided directly aboard the vehicle. In another embodiment it is placed at a remote location, in which case the optical sensor 26 is provided with a wireless transmitter or transceiver 64, and the processing unit with a wireless receiver or transceiver 66. Preferably, the processing unit is provided with, or connected to, a data storage unit 72 for storing the information received by the processing unit 62. This advantageously provides a record of the spraying operation, which can later be used to demonstrate whether or not the sprayed aerosol has been well controlled. The data storage unit 72 may be integrated to the processing unit or be embodied by a separate device in communication therewith).
Therefore, in view of teachings by Frisch, Maselli, Cesak, and Cantin, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the system of Frisch, Maselli, and Cesak, to include the method steps of communicating the spray signal to a control module, as suggested by Cantin. The motivation for this is to implement a known alternative method for obtaining sensing information from detectors.

As to claim 3, Frisch, Maselli, Cesak, and Cantin disclose the limitations of claim 2 further comprising the method of claim 2, wherein communicating the spray signal to the control module comprises wirelessly communicating the spray signal to the control module (Cantin: Abstract, [0007]-[0008], [0011], [0030]-[0031], FIG. 1 and FIG. 4 the processing unit 62, the wireless transmitter or transceiver 64, and the wireless transmitter or transceiver 66: The processing unit may be embodied by a PC or any other appropriate computer system. In one embodiment of the invention, the processing unit 62 is provided directly aboard the vehicle. In another embodiment it is placed at a remote location, in which case the optical sensor 26 is provided with a wireless transmitter or transceiver 64, and the processing unit with a wireless receiver or transceiver 66. Preferably, the processing unit is provided with, or connected to, a data storage unit 72 for storing the information received by the processing unit 62. This advantageously provides a record of the spraying operation, which can later be used to demonstrate whether or not the sprayed aerosol has been well controlled. The data storage unit 72 may be integrated to the processing unit or be embodied by a separate device in communication therewith). 

As to claim 6, Frisch, Maselli, Cesak, and Cantin disclose the limitations of claim 2 further comprising the method of claim 2, further comprising: communicating, by the control module, the status of the liquid spray to a user interface of an agricultural implement (Cantin: Abstract, [0007]-[0008], [0011], [0019]: The agricultural system 10 of the invention includes a vehicle 18 for circulating over the delimitated area, and a sprayer 14 mounted thereon for spraying the aerosol particles. In the illustrated embodiment the vehicle 18 is a tractor, but the present invention could equally be applied to any other appropriate vehicle apt to carry a sprayer. Such vehicles may circulate on the ground or in the air, such as an airplane. The vehicle need not be itself motorised; for example, the sprayer may be installed on a trailer pulled by another vehicle. The vehicle is operated by an operator 20, which could be a person on the vehicle or an automated system, [0030]-[0031], FIG. 1 and FIG. 4 the processing unit 62, the wireless transmitter or transceiver 64, and the wireless transmitter or transceiver 66: the operator may be provided with a visual representation of the spatial distribution of the particles, for example on a display showing a map of the delimited spraying area and a cloud of aerosol drifting over it. For this purpose, a GPS tracker may advantageously be used to track the position of the vehicle over the field, and transmit this information to the processing unit. The agricultural spraying system of the invention may additionally be provided with one or more environmental sensors 70, sensing environmental conditions such as temperature, the humidity level, wind conditions, speed of the vehicle, etc. The collected information may be provided to the operator or stored for later reference).

As to claim 7, Frisch, Maselli, Cesak, and Cantin disclose the limitations of claim 2 further comprising the method of claim 2, further comprising: storing, in a memory of the control module (Cantin: FIG. 1 the data storage 72), the status of the liquid spay (Cantin: Abstract, [0007]-[0008], [0011], [0030]-[0032], FIG. 1 and FIG. 4 the processing unit 62: preferably, the processing unit is provided with, or connected to, a data storage unit 72 for storing the information received by the processing unit 62. This advantageously provides a record of the spraying operation, which can later be used to demonstrate whether or not the sprayed aerosol has been well controlled. The data storage unit 72 may be integrated to the processing unit or be embodied by a separate device in communication therewith).

As to claim 11, Frisch, Maselli, Cesak, and Cantin disclose the limitations of claim 1 further comprising the method of claim 1, further comprising: generating, by a spray sensor that includes the optical sensor, a spray signal based on the status of the liquid spray; and communicating the spray signal to a user via a user interface (Cantin: Abstract, [0007]-[0008], [0011], [0019], [0030]-[0031], FIG. 1 and FIG. 4: the processing unit 62 provides the operator 20 with spraying instructions based on the information received from the optical sensor. It is understood that the expression "spraying instructions" is used here to refer to any information, direction or signal given to the operator which may influence his operation of the sprayer. In a simple embodiment of the invention, the spraying instructions may simply be a warning signal 68 given the operator when it is determined that the particles are drifting, or are in danger of drifting, over a sensitive area, such as a water stream, a neighbouring field, a residential area, etc. The system preferably allow a minimal amount of particles within the sensitive area before sending the warning signal and consider that a "drift" as occurred when this amount reaches a predetermined threshold. The warning signal 68 may take any appropriate form, such as a warning light (for example a red LED turning on or flashing), or a sound alarm. In automated systems, the sprayer or vehicle may be automatically shut down).

As to claim 15, Frisch, Maselli, Cesak, and Cantin disclose the limitations of claim 1 further comprising the method of claim 1, wherein the first and second outputs of directional light each comprises laser pulses and the optical sensor comprises a laser range finder (Cantin: Abstract, [0007]-[0008], [0011], [0019], [0022], [0027], [0030]-[0031], FIG. 1 and FIG. 4: The optical sensor 26 is preferably embodied by a short range LIDAR (Ligth Detecting And Ranging) sensor. In this particular embodiment, the excitation light beam is modulated, preferably pulsed, and is preferably generated by a pulsed laser diode or another laser source 36. The laser source 36 is controlled by a laser driver 42 powered through power supply line 44, which may advantageously be connected to the engine of the vehicle. Appropriate delivery and diffusing optics 38 shape and direct the light beam generated by the laser source to an output lens 40 which outputs the excitation light beam 30 out of the light source assembly 28 ).

As to claim 18, Frisch, Maselli, Cesak, and Cantin disclose the limitations of claim 16 further comprising the spray sensor of claim 16, wherein the first optical sensor comprises a laser range finder (Cantin: Abstract, [0007]-[0008], [0011], [0019], [0022], [0027], [0030]-[0031], FIG. 1 and FIG. 4: The optical sensor 26 is preferably embodied by a short range LIDAR (Light Detecting And Ranging) sensor. In this particular embodiment, the excitation light beam is modulated, preferably pulsed, and is preferably generated by a pulsed laser diode or another laser source 36. The laser source 36 is controlled by a laser driver 42 powered through power supply line 44, which may advantageously be connected to the engine of the vehicle. Appropriate delivery and diffusing optics 38 shape and direct the light beam generated by the laser source to an output lens 40 which outputs the excitation light beam 30 out of the light source assembly 28).

As to claim 19, Frisch, Maselli, Cesak, and Cantin disclose the limitations of claim 16 further comprising the spray sensor of claim 16, wherein the sensor controller further comprises: communications circuitry configured to wirelessly communicate with the control circuitry and with a control module of an agricultural implement (Cantin: Abstract, [0007]-[0008], [0011], [0019]: The agricultural system 10 of the invention includes a vehicle 18 for circulating over the delimitated area, and a sprayer 14 mounted thereon for spraying the aerosol particles. In the illustrated embodiment the vehicle 18 is a tractor, but the present invention could equally be applied to any other appropriate vehicle apt to carry a sprayer. Such vehicles may circulate on the ground or in the air, such as an airplane. The vehicle need not be itself motorised; for example, the sprayer may be installed on a trailer pulled by another vehicle. The vehicle is operated by an operator 20, which could be a person on the vehicle or an automated system, [0030]-[0031], FIG. 1 and FIG. 4 the processing unit 62, the wireless transmitter or transceiver 64, and the wireless transmitter or transceiver 66: the operator may be provided with a visual representation of the spatial distribution of the particles, for example on a display showing a map of the delimited spraying area and a cloud of aerosol drifting over it. For this purpose, a GPS tracker may advantageously be used to track the position of the vehicle over the field, and transmit this information to the processing unit. The agricultural spraying system of the invention may additionally be provided with one or more environmental sensors 70, sensing environmental conditions such as temperature, the humidity level, wind conditions, speed of the vehicle, etc. The collected information may be provided to the operator or stored for later reference). 

Claims 4-5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Frisch et al. (Frisch – DE 19727484 A1) in view of Masellie t al. (Masellie – US 2015/0049335 A1), Cesak (Cesak – US 2006/0102741 A1) and Cantin et al. (Cantin – US 2007/0076202 A1) and further in view of Crinklaw et al. (Crinklaw – US 2017/0325444 A1).

As to claim 4, Frisch, Maselli, Cesak, and Cantin disclose the limitations of claim 3 except for the claimed limitations of the method of claim 3, wherein communicating the spray signal to the control module comprises communicating via radio frequency.
However it has been known in the art of nozzle control to implement wherein communicating the spray signal to the control module comprises communicating via radio frequency, as suggested by Crinklaw, which discloses wherein communicating the spray signal to the control module (Cantin: Abstract, [0007]-[0008], [0011], [0030]-[0032], FIG. 1 and FIG. 4 the processing unit 62: The processing unit may be embodied by a PC or any other appropriate computer system. In one embodiment of the invention, the processing unit 62 is provided directly aboard the vehicle. In another embodiment it is placed at a remote location, in which case the optical sensor 26 is provided with a wireless transmitter or transceiver 64, and the processing unit with a wireless receiver or transceiver 66. Preferably, the processing unit is provided with, or connected to, a data storage unit 72 for storing the information received by the processing unit 62. This advantageously provides a record of the spraying operation, which can later be used to demonstrate whether or not the sprayed aerosol has been well controlled. The data storage unit 72 may be integrated to the processing unit or be embodied by a separate device in communication therewith) comprises communicating via radio frequency (Crinklaw: Abstract, [0039]-[0044], [0058], FIG. 1, and FIG. 3: All of the foregoing data from GPS subsystem 352 and LiDAR subsystem 348 can be provided to mobile control center 360 over radio link 358 via radio subsystem 356. Data streams from video subsystem 350 also can be provided to mobile control center 360 over radio link 358 via radio subsystem 356).
Therefore, in view of teachings by Frisch, Maselli, Cesak, Cantin, and Crinklaw, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the system of Frisch, Maselli, Cesak, and Cantin to include wherein communicating the spray signal to the control module comprises communicating via radio frequency, as suggested by Crinklaw. The motivation for this is to implement a known alternative method for obtaining sensing information from detectors.

As to claim 5, Frisch, Maselli, Cesak, Cantin, and Crinklaw disclose the limitations of claim 4 further comprising the method of claim 4, wherein communicating the spray signal to the control module comprises transmitting radio waves in at least one of a 2.4 GHz band and a 5 GHz band (Crinklaw: Abstract, [0039]-[0044], [0058], [0067], FIG. 1, and FIG. 3 the radio data 356: Radio subsystem 356 can include transceiver packet switch (POE) 522 coupled, and providing power, to radio transceiver 524. Radio transceiver 524 can be capable of transmitting and receiving signals in multiple frequency bands. Accordingly, radio transceiver 524 may include multiple antennas, such as a 900 MHz antenna 526, a 2.4 GHz antenna 527, and a 5.8 GHz antenna 528. Multi-frequency transceiving permits high-reliability, robust, and redundant communication between an ADV ACS 300 and APS 500, and mobile control center 360).

As to claim 20, Frisch, Maselli, Cesak, Cantin, and Crinklaw disclose the limitations of claim 19 further comprising the spray sensor of claim 19, wherein the communications circuitry is configured to communicate on at least one of a 2.4 GHz band and a 5 GHz band (Crinklaw: Abstract, [0039]-[0044], [0058], [0067], FIG. 1, and FIG. 3 the radio data 356: Radio subsystem 356 can include transceiver packet switch (POE) 522 coupled, and providing power, to radio transceiver 524. Radio transceiver 524 can be capable of transmitting and receiving signals in multiple frequency bands. Accordingly, radio transceiver 524 may include multiple antennas, such as a 900 MHz antenna 526, a 2.4 GHz antenna 527, and a 5.8 GHz antenna 528. Multi-frequency transceiving permits high-reliability, robust, and redundant communication between an ADV ACS 300 and APS 500, and mobile control center 360). 

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Frisch et al. (Frisch – DE 19727484 A1) in view of Maselli et al. (Maselli – US 2015/0049335 A1), Cesak (Cesak – US 2006/0102741 A1) and Cantin et al. (Cantin – US 2007/0076202 A1) and further in view of Brooks et al. (Brooks – US 2019/0022687 A1).

As to claim 8, Frisch, Maselli, Cesak, and Cantin disclose the limitations of claim 2 except for the claimed limitations of the method of claim 2, wherein communicating the spray signal to the control module comprises communicating via an interface selected from the group consisting of a controller area network, a universal asynchronous receiver/transmitter, and a serial peripheral interface.
However it has been known in the art of nozzle controls to implement wherein communicating the spray signal to the control module comprises communicating via an interface selected from the group consisting of a controller area network, a universal asynchronous receiver/transmitter, and a serial peripheral interface, as suggested by Brooks, which discloses wherein communicating the spray signal to the control module comprises communicating via an interface selected from the group consisting of a controller area network, a universal asynchronous receiver/transmitter, and a serial peripheral interface (Brooks: Abstract, [0022], and FIG. 3 the controller(s) 153: Controller(s) 153 includes a microprocessor and may be implemented as a programmable logic controller (PLC) other industrial computer, along with corresponding software and suitable memory for storing such software and hardware including interconnecting conductors for power and signal transmission and communication for controlling electronic, electro-mechanical, pneumatic, and hydraulic components of the sprayer 15. Communication may be done through one or more serial bus systems such as a CAN (controller area network) bus(es) between controller 153 and various intelligent devices as well as sensors, actuators, and/or other components of sprayer 15 for monitoring and controlling the corresponding systems and components of the sprayer 15, which may be established as nodes on the bus).
Therefore, in view of teachings by Frisch, Maselli, Cesak, Cantin, and Brooks, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the system of Frisch, Maselli, Cesak, and Cantin to include wherein communicating the spray signal to the control module comprises communicating via an interface selected from the group consisting of a controller area network, a universal asynchronous receiver/transmitter, and a serial peripheral interface, as suggested by Brooks. The motivation for this is to implement a known alternative design for obtaining/communicating sensing information from detectors.

Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art does not teach the combination of the limitations including wherein the liquid spray status comprises: an absent liquid spray status when at least one of the first optical sensor and the second optical sensor does not receive a respective return of the directional light; and a present liquid spray status when each of the first optical sensor and the second optical sensor receives the respective returns of the directional light, as presented in claim 17. Although many of the limitations of the claims can be individually found in the prior art, there is no reasonable combination of references sufficient to teach the invention as claimed in claim 17.

Citation of Pertinent Art 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Hahn et al., US 2010/0200668 A1, discloses agricultural field sprayer and process for its operation.
Duineveld et al., US 2009/0251687 A1, discloses surface detection system for use with a droplet spray oral cleaning device.
Abe, US 2012/0139982 A1, discloses image forming apparatus and defective nozzle detecting method.
Scheer, US 8,154,711 B1, discloses spray diagnostic and control method and system.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG PHAM whose telephone number is (571)-270-3668.  The examiner can normally be reached on Monday - Thursday 9:30 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571)-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUANG PHAM/Primary Examiner, Art Unit 2684